DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-3, 6, 8, 10, 11, and 19 (renumbered as claims 1-8) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication from Applicant’s representative Won Jun Choi (Reg. No. L1025) on 21 May 2021.

The claims are amended as presented below:
1.	(Currently Amended) A graph upscaling method comprising: 
storing, in a main memory, original graph data including topological data including a vertex and an edge; 

generating a new edge based on the determined parent edge; and
determining a current scale factor based on an identity (ID) of the new edge, 
wherein the determining of the parent edge comprises:
determining an ID of the parent edge; and
determining a direction of the parent edge
wherein the determining of the ID of the parent edge comprises:
determining a hash function value for the ID of the new edge; and
determining the ID of the parent edge based on the hash function value, the current scale factor, and the number of edges in the original graph data,
wherein the generating of the new edge comprises: 
determining a reference vertex based on a first vertex among two vertices of the parent edge; and 
determining the new edge based on the determined reference vertex and a second vertex among the two vertices, and
wherein an ID of the reference vertex is determined based on an ID of the first vertex among the two vertices of the parent edge, the number of vertices in the original graph data, and a current scale factor.

7. 	(Canceled) 

8. 	(Currently Amended) The graph upscaling method of claim 1, 

in response to a direction of the parent edge corresponding to a second logical value, determining the reference vertex to be a source vertex of the new edge.

9. 	(Canceled) 

12. 	(Canceled) 

15-18. 	(Canceled) 

19. 	(Currently Amended) A graph upscaling apparatus comprising: 
a central processing unit (CPU) including a plurality of cores; and 
a controller configured to store, in a main memory, original graph data including topological data including a vertex and an edge and allocate, to the cores, identities (IDs) of edges to be generated based on the number of the cores, 
wherein each of the cores is configured to generate new edges based on a corresponding ID allocated to each of the cores using a hash function and the original graph data,
wherein the controller configured to generate the new edges until a preset number is satisfied, [[and]]
wherein the preset number includes a product of the number of edges in the original graph data and a final scale factor,
wherein the each of the cores is configured to determine a parent edge using the hash function and the original graph data, and generate new edges based on the determined parent edge,
wherein the each of the cores is configured to: 
determine a reference vertex based on a first vertex among two vertices of the parent edge; and 
determine a new edge based on the determined reference vertex and a second vertex among the two vertices, and
wherein an ID of the reference vertex is determined based on an ID of the first vertex among the two vertices of the parent edge, the number of vertices in the original graph data, and a current scale factor.

20. 	(Canceled) 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-3, 6, 8, 10, 11, and 19:
The closest prior art is Starling et al. (U.S. Patent No. 10,242,065 B1, hereinafter referred to as Starling), which teaches
a graph upscaling method comprising:
storing, in a main memory (see Starling col. 2 L54-60: memory storage), original graph data including topological data including a vertex and an edge (see Starling col. 3 L42-51 and Fig. 2: graph data comprising vertices and edges);
determining a parent edge using a hash function and the original graph data (see Starling col. 4 L27-40 and Fig. 3: hash values are used to traverse edges of the graph); and
generating a new edge based on the determined parent edge (see Starling col. 4 L52 to col. 5 L2: new edges are created by connecting a parent vertex to a new vertex)
wherein the determining of the parent edge comprises:
determining an ID of the parent edge (see Starling col. 4 L27-40 and Fig. 3: hash values are used to traverse edges of the graph); and
determining a direction of the parent edge (see Starling col. 4 L17-40 and Fig. 3: directional edges);
further comprising: wherein the determining of the ID of the parent edge comprises: determining a hash function value for the ID of the new edge (see Starling col. 4 L27-40 and Fig. 3: hash values are used to traverse edges of the graph); and
determining the ID of the parent edge based on the hash function value and the number of edges in the original graph data (see Starling col. 4 L27-40 and Fig. 3: hash values are used to traverse edges of the graph).


Another prior art reference relied upon is Zhang et al. ("GSCALER: Synthetically Scaling A Given Graph." EDBT. Vol. 16. 2016. hereinafter referred to as Zhang), which teaches
further comprising: determining a current scale factor based on an identity (ID) of a new edge, wherein the parent edge is determined based further on the determined current scale factor (see Zhang section 3: scale factor determined based on edges of the graph);
determining a current scale factor based on an ID of the new edge (see Zhang section 3: scale factor determined based on edges of the graph),
determining the ID of a parent edge based on the current scale factor (see Zhang section 3: scale factor determined based on edges of the graph);
determining based on the number of vertices in the original graph data, and a current scale factor (see Zhang p. 54, section 3, first paragraph: the number of vertices in the graph is scaled by a scale factor; and see Zhang p. 55, section 32.: number of scaled nodes must equal to a preset number).

Another prior art reference relied upon is Broecheler, Matthias (U.S. Patent Application Publication No. 20180081937 A1, hereinafter referred to as Broecheler), which teaches
wherein generating of a new edge comprises:
determining a reference vertex based on one vertex between two vertices of a parent edge (see Broecheler para. 0031 and Fig. 1C: generating of a new edge, referred to as a “virtual edge” is based on a middle vertex between two other vertices); and
determining the new edge based on the determined reference vertex and the other vertex between the two vertices (see Broecheler para. 0031 and Fig. 1C: generating of a new edge, referred to as a “virtual edge” is based on a middle vertex between two other vertices);
wherein an ID of the reference vertex is determined based on an ID of one vertex between the two vertices of the parent edge (see Broecheler para. 0031 and Fig. 1C: generating of a new edge, referred to as a “virtual edge” is based on a middle vertex between two other vertices; and see Broecheler para. 0035: identifiers of the vertices are determined).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
determining a parent edge using a hash function and the original graph data;  
generating a new edge based on the determined parent edge; and
determining a current scale factor based on an identity (ID) of the new edge, 
wherein the determining of the parent edge comprises:
determining an ID of the parent edge; and
determining a direction of the parent edge
wherein the determining of the ID of the parent edge comprises:
determining a hash function value for the ID of the new edge; and
determining the ID of the parent edge based on the hash function value, the current scale factor, and the number of edges in the original graph data,
wherein the generating of the new edge comprises: 
determining a reference vertex based on a first vertex among two vertices of the parent edge; and 
determining the new edge based on the determined reference vertex and a second vertex among the two vertices, and
wherein an ID of the reference vertex is determined based on an ID of the first vertex among the two vertices of the parent edge, the number of vertices in the original graph data, and a current scale factor
(independent claim 1, and similar limitations of independent claim 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163